Pursuant to Ind.Appellate Rule 65(D),
 this Memorandum Decision shall not be
 regarded as precedent or cited before any                                      May 29 2014, 10:13 am
 court except for the purpose of
 establishing the defense of res judicata,
 collateral estoppel, or the law of the case.


ATTORNEYS FOR APPELLANT:                                 ATTORNEYS FOR APPELLEE:

BRYAN LEE CIYOU                                          GREGORY F. ZOELLER
LORI SCHMELTZER                                          Attorney General of Indiana
Ciyou & Dixon, P.C.
Indianapolis, Indiana                                    JESSE R. DRUM
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana



                                IN THE
                      COURT OF APPEALS OF INDIANA

MAURICIO REYES-FLORES,                                   )
                                                         )
       Appellant-Defendant,                              )
                                                         )
                vs.                                      )      No. 49A05-1310-CR-502
                                                         )
STATE OF INDIANA,                                        )
                                                         )
       Appellee-Plaintiff.                               )


                      APPEAL FROM THE MARION SUPERIOR COURT
                            The Honorable Kurt Eisgruber, Judge
                          The Honorable Steven Rubick, Magistrate
                             Cause No. 49G01-1209-FC-63636


                                                May 29, 2014

                 MEMORANDUM DECISION - NOT FOR PUBLICATION

FRIEDLANDER, Judge
        Mauricio Reyes-Flores appeals his convictions of class C felony Criminal

Recklessness1 and class A misdemeanor Domestic Battery.2 Reyes-Flores presents a single

issue for our review: Was the evidence sufficient to support his convictions?

        We affirm.

        The facts favorable to the judgment establish that on July 13, 2011, Reyes-Flores was

living in Indianapolis with his wife, Juana Rubio-Castillo. That morning, Reyes-Flores

became angry with Rubio-Castillo while she was driving him to work. While the car was

moving, Reyes-Flores began striking Rubio-Castillo in her head and face with his knuckles,

causing her intense pain. Reyes-Flores then grabbed her hair and pushed her head under the

steering wheel so that she could no longer see the road, and he continued hitting her. Reyes-

Flores then grabbed the steering wheel and pulled it to one side, and Rubio-Castillo tried to

pull it back the other way. Rubio-Castillo was able to apply the brakes and pull her head

from beneath the steering wheel just as the car struck a tree. Rubio-Castillo suffered serious

injuries a result of the accident, including a broken foot, a broken clavicle, injuries to her

liver, and severe pain.

        As a result of these events, the State charged Reyes-Flores with class C felony

criminal recklessness, class A misdemeanor domestic battery, and class A misdemeanor

battery. Following a bench trial, the trial court found Reyes-Flores guilty as charged and




1 Ind. Code Ann. § 35-42-2-2 (West, Westlaw current with all legislation of the 2nd Reg. Sess. of the 118th
General Assembly (2014) with effective dates through May 1, 2014).
2 I.C. § 35-42-2-1.3 (West, Westlaw current with all legislation of the 2nd Reg. Sess. of the 118th General

Assembly (2014) with effective dates through May 1, 2014).

                                                    2
merged the battery charge into the domestic battery conviction. Reyes-Flores was sentenced

on September 24, 2013. Reyes-Flores now appeals.

       Reyes-Flores argues that the State presented insufficient evidence to support his

convictions. Specifically, he argues that Rubio-Castillo’s testimony should be disregarded as

incredibly dubious. The standard of review for sufficiency claims is well settled; this court

will neither reweigh the evidence nor judge the credibility of witnesses. Jackson v. State,

925 N.E.2d 369 (Ind. 2010). Rather, we will consider only the evidence favorable to the

judgment and all reasonable inferences therefrom. Alvies v. State, 905 N.E.2d 57 (Ind. Ct.

App. 2009). We will not reverse for insufficient evidence unless no rational fact-finder could

have found the defendant guilty beyond a reasonable doubt. Clark v. State, 728 N.E.2d 880

(Ind. Ct. App. 2000). The uncorroborated testimony of a single witness is sufficient to

support a conviction, even where the witness in question is the victim. Ferrell v. State, 565

N.E.2d 1010 (Ind. 1991).

       The doctrine of incredible dubiosity, however, allows a reviewing court to reevaluate

the credibility of a witness when “a sole witness presents inherently improbable testimony

and there is a complete lack of circumstantial evidence.” Fajardo v. State, 859 N.E.2d 1201,

1208 (Ind. 2007). “Application of the rule is rare and the standard to be applied is whether

the testimony is so incredibly dubious or inherently improbable that no reasonable person

could believe it.” Id. The rule does not apply when testimony is corroborated by additional

witnesses or circumstantial evidence. Thompson v. State, 765 N.E.2d 1273 (Ind. 2002).




                                              3
       In order to convict Reyes-Flores of class C felony criminal recklessness as charged,

the State was required to prove that he recklessly, knowingly, or intentionally inflicted

serious bodily injury on Rubio-Castillo by means of a deadly weapon. I.C. § 35-42-2-2. Our

Supreme Court has noted that a vehicle may be considered a deadly weapon. DeWhitt v.

State, 829 N.E.2d 1055 (Ind. 2005). Additionally, “serious bodily injury” is defined in

relevant part as “bodily injury that creates a substantial risk of death or that causes . . .

extreme pain [or] permanent or protracted loss or impairment of the function of a bodily

member or organ[.]” Ind. Code Ann. § 35-31.5-2-292 (West, Westlaw current with all

legislation of the 2nd Reg. Sess. of the 118th General Assembly (2014) with effective dates

through May 1, 2014). Rubio-Castillo testified that, while she was driving the car, Reyes-

Flores pushed her head under the steering wheel so that she could no longer see the road and

then began pulling on the steering wheel. Rubio-Castillo also testified that as a result of the

crash, she suffered a broken foot, a broken clavicle, an injury to her liver, and severe pain.

At the time of trial, she continued to use a cane because her foot had not healed properly.

This evidence was plainly sufficient to support a conviction for class C felony criminal

recklessness.

       To convict Reyes-Flores of class A misdemeanor domestic battery as charged, the

State was required to prove that he (1) knowingly or intentionally touched Rubio-Castillo in a

rude, insolent, or angry manner, (2) resulting in bodily injury to Rubio-Castillo, and (3)

Rubio-Castillo is or was living as if Reyes-Flores’s spouse. “Bodily injury” is defined as

“any impairment of physical condition, including physical pain.” I.C. 35-31.5-2-29 (West,


                                              4
Westlaw current with all legislation of the 2nd Reg. Sess. of the 118th General Assembly

(2014) with effective dates through May 1, 2014). It is undisputed that Rubio-Castillo and

Reyes-Flores were married and living together at the time of the offense. Rubio-Castillo

testified that while she was driving Reyes-Flores to work, he began hitting her in her face and

head and pulling her hair, causing physical pain and a large bruise to the right side of her

head. This evidence was plainly sufficient to support a conviction for class A misdemeanor

domestic battery.

       Nevertheless, in arguing for the application of the incredible dubiosity rule, Reyes-

Flores insists that it was “physically impossible” for him to have pushed Rubio-Castillo’s

head under the steering wheel and that Rubio-Castillo’s description of events would require

Reyes-Flores “to have three (3) hands, one to hold her head down underneath the steering

wheel, one to beat her and pull her hair, and one to hold the steering wheel in an attempt to

gain control over the vehicle.” Appellant’s Brief at 7-8 (emphases in original). The trial

court rejected these arguments, and so do we. We find nothing inherently improbable about

Rubio-Castillo’s testimony, and it was plainly sufficient to support Reyes-Flores’s

convictions.

       Judgment affirmed.

MATHIAS, J., and PYLE, J., concur.




                                              5